DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Froats on 10/7/2021

The application has been amended as follows: 
1.	(Currently Amended) A method of providing transparent Ethernet private line service, the method comprising:
receiving, at a network interface device of an enterprise network, a packet, the enterprise network being configured to receive the Ethernet private line service from a service provider;
determining, by the network interface device, whether the packet is a raw data packet or a statically pseudo-wired packet; 
performing, by the network interface device, a pseudo-wire encapsulation process in response to being the raw data packet and a pseudo-wire de-capsulation process in response to being the statically pseudo-wired packet, prior to delivering the packet to a corresponding destination, wherein the pseudo-wire encapsulation process comprises:

	adding a Service Tag (S-Tag) to the PW packet; and
sending the PW packet to an off-net Ethernet Virtual Private Line Facility, wherein
at the off-net Ethernet Virtual Private Line Facility, an Ethernet Tag (E-Tag) is added to the PW packet and transmitted to a network to network interface (NNI) for transmission to a customer premise equipment (CPE) of a customer over a metro core, and
upon arrival at a site of the customer, another network interface device, performs the pseudo-wire de-capsulation process to retrieve the raw data packet for transmission to the CPE.

2.	(Canceled)

3.	(Previously Presented) The method of claim 1, wherein the network interface device does not require any protocol stacking for implementing MPLS.

4.	(Canceled) 

5.	(Previously Presented) The method of claim 1, wherein the pseudo-wire encapsulation process prevents the off-net Ethernet Virtual Private Line Facility from dropping the raw data packet by hiding content of the raw data packet from the off-net Ethernet Virtual Private Line Facility.



7.	(Original) The method of claim 1, wherein the pseudo-wire de-capsulation process comprises:
removing a service tag of the packet;
removing a pseudo-wire header of the packet to yield a raw data packet;
determining a destination address of the raw data packet; and
sending the raw data packet to the destination.

8.	(Currently Amended) A system system 
a service provider;
an off-net Ethernet Virtual Private Line Facility;
a network to network interface (NNI);
a customer premise equipment (CPE); and
a device, the device comprising:
memory having computer-readable instructions stored therein; and
one or more processors configured to execute the computer-readable instructions to:
receive a packet, the device being configured as a component of an enterprise network that receives the Ethernet private line service from [[a]] the service provider;
determine whether the packet is a raw data packet or a statically pseudo-wired packet; 
in response to being the raw data packet and a pseudo-wire de-capsulation process in response to being the statically pseudo-wired packet, prior to delivering the packet to a corresponding destination, wherein the pseudo-wire encapsulation process comprises:
	adding a multiprotocol label switching (MPLS) label to the raw data packet to yield a pseudo-wired packet (PW packet); and
	adding a Service Tag (S-Tag) to the PW packet; and
send the PW packet to [[an]] the off-net Ethernet Virtual Private Line Facility, wherein 
at the off-net Ethernet Virtual Private Line Facility, an Ethernet Tag (E-Tag) is added to the PW packet and transmitted to the NNI for transmission to the CPE of a customer over a metro core, and
upon arrival at a site of the customer, another network interface device, performs the pseudo-wire de-capsulation process to retrieve the raw data packet for transmission to the CPE.

9.	(Canceled)

10.	(Currently Amended) The system 

11.	(Canceled)

12.	(Currently Amended) The system 

13.	(Currently Amended) The system 

14.	(Currently Amended) The system 
removing a service tag of the packet;
removing a pseudo-wire header of the packet to yield a raw data packet;
determining a destination address of the raw data packet; and
sending the raw data packet to the destination.

15-20.	(Canceled)

Allowable Subject Matter
Claim 1, 3, 5, 7-8, 10, 12-14 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination fails to teach the claimed invention as amended on 10/7/2021 in the Examiner’s amendment. Specifically the prior art fails to teach the “pseudo-wire encapsulation process” comprising “adding a multiprotocol label switching (MPLS) label to the raw data packet to yield a pseudo-wired packet (PW packet); and 
	adding a Service Tag (S-Tag) to the PW packet; and
sending the PW packet to an off-net Ethernet Virtual Private Line Facility, wherein

Examiner cites Ra et al. (“Ra”) (US 20130287027 A1) Figure 3 ¶0051-54 wherein a packet traversing multiple networks using MPLS undergoes label swapping. Mahmoodshahi US 20100318918 A1 also teaches tunneling through multiple networks via NNIs Figure 9A-9B. Finally Mohan US 20080172497 A1 Figure 7 shows MPLS networks connected together by a core network through which packets traverse and undergo pseudowire encapsulation. However these references fail to teach “adding a Service Tag (S-Tag) to the PW packet; and
sending the PW packet to an off-net Ethernet Virtual Private Line Facility, wherein
at the off-net Ethernet Virtual Private Line Facility, an Ethernet Tag (E-Tag) is added to the PW packet” in combination with the other elements of the claim including the “Ethernet Private Line service” and “metro core” network. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 





/JAY L VOGEL/Primary Examiner, Art Unit 2478